J. S15042/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    v.                   :
                                         :
WILLIAM McCONNELL,                       :          No. 1993 EDA 2016
                                         :
                         Appellant       :


                  Appeal from the PCRA Order, June 1, 2016,
                in the Court of Common Pleas of Bucks County
               Criminal Division at No. CP-09-MD-0002712-1976


BEFORE: BOWES, J., DUBOW, J. AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:              FILED MARCH 16, 2017

        William McConnell appeals pro se from the June 1, 2016 order

dismissing his serial petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

        On January 12, 1977, appellant entered a negotiated guilty plea to

second-degree murder, burglary, and two counts of criminal conspiracy 1 in

connection with the shooting death of Robert Williams.         On January 28,

1977, appellant was sentenced to an aggregate term of life imprisonment

without the possibility of parole. Appellant filed a timely direct appeal, which

was ultimately withdrawn.      On July 7, 1978, appellant filed a motion to

withdraw his guilty plea, which was ultimately denied by the trial court



1
    18 Pa.C.S.A. §§ 2502, 3502, and 903, respectively.
J. S15042/17


on November 22, 1978. On August 7, 1981, this court affirmed appellant’s

judgment of sentence, and our supreme court denied appellant’s petition for

allowance of appeal on November 22, 1981.             See Commonwealth v.

McConnell, 435 A.2d 907 (Pa.Super. 1981), appeal denied,                A.2d

(Pa. 1981) (unpublished memorandum). Appellant did not file a petition for

writ of certiorari with the United States Supreme Court.

      Appellant filed the instant pro se PCRA petition, his fifth, on March 28,

2016, claiming that his sentence of life imprisonment without the possibility

of parole is unconstitutional in light of the United States Supreme Court’s

decisions in Miller v. Alabama, 132 S. Ct. 2455 (2012), and Montgomery

v. Louisiana, 136 S. Ct. 718 (2016).2             Following the issuance of a

Pa.R.Crim.P. 907(1) notice, the PCRA court dismissed appellant’s instant

petition without a hearing on June 1, 2016.

      Here, it is undisputed that appellant’s judgment of sentence became

final long before the effective date of the 1995 PCRA amendments,

January 16, 1996.     “[A] petition where the judgment of sentence became

final before the effective date of the amendments shall be deemed timely if

the petitioner’s first petition was filed within one year of the effective date of


2
   In Miller, the Supreme Court recognized a constitutional right for
juveniles, holding that “mandatory life without parole for those under the
age of 18 at the time of their crimes violates the Eighth Amendment’s
prohibition against ‘cruel and unusual punishments.’” Miller, 132 S. Ct. at
2460. In Montgomery, the Supreme Court recently held that its rule
announced in Miller applies retroactively on collateral review.
Montgomery, 136 S. Ct. at 736.


                                      -2-
J. S15042/17


the amendments[.]”      See Nov. 17, 1995, P.L. 1118, No. 32, § 3(1)

(Spec.Sess. No. 1). Clearly, the instant petition, filed more than 20 years

after the effective date of the amendments, is patently untimely, unless

appellant can plead and prove that one of the three statutory exceptions to

the one-year jurisdictional time-bar applies.      The crux of appellant’s

arguments on appeal is that he is entitled to be re-sentenced because his

sentence is unconstitutional as violative of the Eighth Amendment under

Miller and Montgomery.         (Appellant’s brief at 4, 8-10.)      However,

appellant was admittedly 20 years old at the time he committed the crimes

in question, and therefore, these cases are inapplicable. Miller, 132 S. Ct. at

2460; see also Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa.Super.

2013), appeal denied, 81 A.3d 75 (Pa. 2013) (rejecting 19 and 22-year-old

petitioners’ claims as untimely and holding that Miller could not “serve as

the basis for relief” to invoke the PCRA time-bar exception set forth in

Section 9545(b)(1)(iii)).

      Accordingly, we discern no error on the part of the PCRA court in

dismissing appellant’s PCRA petition.

      Order affirmed.




                                    -3-
J. S15042/17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/16/2017




                          -4-